Citation Nr: 0609706	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars, residuals of 
shell fragment wound to the chest and upper right arm.  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to any verified in-
service stressor. 

3.  Scars, residuals of shell fragment wound to the chest and 
upper right arm were not manifested during the veteran's 
active duty service, nor are the veteran's scars otherwise 
related to service.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Scars, residuals of shell fragment wound to the chest and 
upper right arm were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  Under the VCAA, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in October 1998 (prior to 
the enactment of the VCAA).  In November 2002 (prior to the 
initial AOJ decision), a VCAA letter was issued to the 
appellant.  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be 
discussed in detail below, the veteran's service medical 
records are on file, as are post-service medical records and 
VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for entitlement to service connection 
for PTSD and for residual scars, but there has been no notice 
of the rating criteria used to evaluate the severity of each 
disability, nor how an effective date is assigned once 
service connection is granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the 
appellant a letter in November 2002 in which it advised the 
veteran what evidence is needed to substantiate his claims, 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Since the Board concludes below that the 
preponderance of the evidence is against the veterans claims 
for service connection for PTSD and scars, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(June 18, 1999).  Section 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The veteran and his spouse testified at a March 2005 Board 
hearing.  The veteran stated that he was on patrol one 
evening and ended up in a firefight.  Somehow a grenade "or 
something" went off and the veteran got hit with a "couple 
little pieces, one or two in the arm here, one in the 
chest."  When he got back to base, a medic pulled pieces of 
shrapnel out with a pair of tweezers, and then put a bandage 
around his arm and a band-aid on his chest.  The veteran's 
wife stated that he received a Purple Heart for his injuries, 
but that the veteran's ex-wife threw away the certificate 
documenting receipt of the Purple Heart.

The veteran submitted a copy of a letter that he wrote to his 
mother in January 1968.  It states that he just got back from 
spending another week in Vietnam.  He stated that he left for 
Vietnam on Christmas (1967) and returned on New Years Day 
(1968).  He reported that they kept running into the 
Vietcong.  On the second day, he was caught in an ambush.  
Two men in the patrol were killed.  Later that night, the 
patrol walked into the Vietcong camp.  He wrote that he was 
scared, and afraid that he wouldn't get out alive.  He stated 
that he did not think he would have the guts to take someone 
else's life and he hopes he would never have to do it again.  
He wrote that he didn't think he had ever felt so sick in his 
entire life.  "It's not so bad when you're shooting at each 
other through the jungle, but when they start running at you 
with knives and pitchforks and anything else they can get 
their hands on, let's just say I'll never volunteer to go to 
the Nam again."  He told his mother that he got a Purple 
Heart as a result of getting hit by shrapnel.  He stated that 
he has a scar that will probably be gone in a few weeks.  

At the hearing, the veteran's spouse submitted a statement 
that detailed the ways in which the veteran's PTSD affects 
his life and the lives of his family members.  

The veteran's service medical records show no findings 
attributed to any psychiatric condition, to include PTSD.  
The records also failed to show any indication that the 
veteran received scars while in service.  The veteran's July 
1966 induction examination notes "LS 1 inch base of right 
thumb" and "LS 2 inches right wrist area."  His separation 
examination notes abnormal body marks, scars, or tattoos and 
then states that they are the "same as previous [physical 
examination]."  Both examinations yielded normal psychiatric 
findings.  

The veteran's service personnel records reveal that he was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal.  There is no indication either in the DD214 or 
the service personnel records that the veteran served in 
combat or was awarded a Purple Heart.  His military specialty 
was that of an automotive mechanic.  The personnel records 
also reflect that he was in Subic Bay, the Republic of the 
Philippines from November 1967 to January 26, 1968, at which 
time he went to Naha, Okinawa.  The veteran participated in 
an operation in DaNang from February 17, 1968 to April 25, 
1968, which is two months and eight days.  His DD214 
indicates his "foreign and/or sea service" as being two 
months and eight days.  
  
In conjunction with the veteran's claims, he underwent a 
psychiatric examination in August 2002.  The clinician 
recorded the veteran's combat duty (as reported by the 
veteran) and noted that he continues to have flashback of 
Vietnam (particularly when he hears fireworks or 
helicopters).  The clinician then reported that the veteran 
"has dreams of being involved in hand-to-hand combat, the 
reason for which he does not understand since he was never 
involved in such a situation."  After being discharged from 
service, the veteran admitted to drinking fairly heavily for 
8-10 years.  The clinician noted that the veteran's 
flashbacks affect his daily living in the form of 
hyperactivity to helicopters and fireworks.  He also has 
dreams at night that disturb his sleep and cause him to 
strike out at his wife in bed.  The clinician diagnosed the 
veteran with PTSD and psychological problems.  

A September 2002 correspondence from the Berkshire 
Occupational Health Program indicates that he underwent an 
examination at the facility.  The general history is the same 
history given by the veteran at his Board hearing.  Upon 
physical examination, the clinician noted that "On the skin, 
the only abnormality noted is a 1 cm. x 2 mm. faint scar in 
the left parasternal region of the fourth rib.  There is no 
tenderness, disfigurement, ulceration, tissue loss or 
keloids.  There are no burn scars."  The clinician diagnosed 
the veteran with a scar in the left parasternal region from 
grenade shrapnel.  

Analysis

PTSD
The service personnel records show that the veteran received 
the National Defense Service Medal and the Vietnam Service 
Medal; they do not show that he received any decorations 
evincing combat service.  His military specialty was that of 
an automotive mechanic.  Moreover, the veteran admitted at 
his August 2002 VA psychiatric examination that although he 
has dreams about hand-to-hand combat, he does not understand 
the reason for the dreams since "he was never involved in 
such a situation." (Emphasis added.)  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  As there is competent evidence of a 
diagnosis of PTSD, this appeal turns on the question of 
whether the veteran's alleged in-service stressors have been 
verified.  

The veteran has alleged that he was in a firefight in Vietnam 
while on patrol from December 25, 1967 to January 1, 1968.  
He alleges that he was hit by shrapnel; afraid for his life; 
and sick over having to kill others.  He also states he 
received a Purple Heart as a result of shrapnel sounds.  The 
only corroborative evidence is a letter that the veteran sent 
to his mother at that time.  The Board does not doubt the 
authenticity of the document, as the veteran presented the 
actual letter and envelop at the hearing.  However, the 
content of the letter is not found to be credible.  As noted 
above, the veteran's allegations of being involved in a 
firefight are contradicted by his August 2002 admission that 
he was never in such a situation.  Further, the service 
personnel records do not corroborate that the veteran was in 
Vietnam at the time he alleges in his letter.  The time 
period that the veteran was actually in Vietnam (February 17, 
1968 to April 25, 1968) is inconsistent with his allegation 
of being in a firefight sometime between December 25, 1967 
and January 1, 1968.  The service personnel records provide a 
rather detailed account of where the veteran was throughout 
his service and show that the veteran was in the Philippines 
in December 1967 through January 1968.  Therefore, the Board 
has accorded high probative value to the content of these 
records.  Given that the veteran did not arrive in Vietnam 
until February 1968, the veteran's letter to his mother 
predates his time spent in Vietnam.  This only further adds 
to the finding that the content of the letter is not 
credible. 

Additionally, anything related to the veteran's allegations 
of having engaged in combat has not been verified by official 
records or documents.  For example, the veteran claims he 
received a Purple Heart medal; however, his DD214 does not 
show receipt of such medal.  The veteran claims that the 
certificate showing he received the medal was destroyed by 
his ex-wife.  He claims that he has the medal but did not 
bring it with him to the hearing.  He asserts that he 
incurred injuries from shrapnel, yet at the time he was 
separated from service, there was no documentation of his 
having sustained shrapnel wounds in service.  When so many 
facts cannot be verified, the Board cannot accord much 
probative value to the content of the veteran's letter.  On 
top of the lack of verification, the stories described by the 
veteran in the letter seem exaggerated and not credible. 

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated by 
official records, buddy statements, or any other credible 
supportive evidence.  The veteran's diagnosis of PTSD has not 
been attributed to a verified in-service stressor.  
Accordingly, service connection for PTSD must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, 
Moreau, Dizoglio, Doran, Zarycki, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Scars, residuals of shell fragment wound to the chest and 
upper right arm  
The Board notes that the veteran's August 1968 separation 
examination reveals abnormalities in the form of identifying 
body marks, scars, or tattoos.  However, the notation on the 
examination report states that they are the "same as 
previous [physical examination]."  It seems clear that the 
"LS 1 inch base of right thumb" and "LS 2 inches right 
wrist area" are abnormalities that occurred prior to 
service, as they are listed on the veteran's July 1966 
induction examination.  Moreover, the veteran alleges 
shrapnel related scars on his upper arm.  The abnormalities 
noted on the veteran's service medical records are located at 
the base of the veteran's right thumb, and his wrist (not his 
upper arm).  The Board notes that the separation examination 
makes no mention of any scars on the veteran's chest.  

The post service medical records (particularly the September 
2002 report from Berkshire Occupational Health Program) 
reveal no scars on the veteran's right arm.  The report noted 
that the only skin abnormality was on the veteran's chest.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability. See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board finds that the most recent examination report 
showed no signs of any scars on the right arm.  Moreover, as 
previously noted, the scars found on the veteran's separation 
examination were identical to the scars found upon his 
induction into service, which are not in the areas the 
veteran claims to have been injured.  

In regards to the scar on the veteran's left parasternal 
region, the Board notes that he had no such scar upon 
separation from service.  Although the Berkshire Occupational 
Health Program attributes the scar to grenade shrapnel, it is 
clear that the opinion was based solely on the history 
provided by the veteran.  Therefore, the Board has given 
little to no probative value to this opinion.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  There is no indication in the report 
that suggests that the clinician had the claims file 
available for review, and no explanation for the absence of 
the scar on the veteran's separation examination.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for scars, residuals of shell fragment wound to the 
chest and upper right arm must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for scars, residuals of shell fragment 
wound to the chest and upper right arm is denied. 



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


